Citation Nr: 1627517	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-connected right carpal
tunnel neuropathy, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2012, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Nashville RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing is of record.

The issue of entitlement to service connection for depression and anxiety was remanded in June 2012 along with the claim currently on appeal.  In February 2015, the RO granted service connection for unspecified bipolar disorder with anxious distress.  Therefore, that issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

The issue of entitlement to an increased rating for the service-connected lumbar spine disability is the subject of a separate decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required





REMAND

In a January 2016 statement, the Veteran, through her representative, asserted that 
her right hand carpal tunnel condition has worsened since her last VA examination in July 2014, stating that that examination is not representative of her current condition.  She accordingly requested that she be afforded another VA examination.  
As the Veteran is reporting that her condition has worsened, a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records dating from September 2015 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified    of such.

2. Then, schedule for the Veteran for a VA examination to ascertain the severity and manifestations of her service-connected right carpal tunnel neuropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right carpal tunnel neuropathy.  The examiner should report all signs and symptoms necessary for rating the Veteran's right carpal tunnel neuropathy under the applicable rating criteria, 38 C.F.R. § 4.124a, Diagnostic Code 8515.

The examiner should also comment as to the impact of right carpal tunnel neuropathy on the Veteran's daily activities and her ability to maintain employment.  

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




